DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-7, 9-10 and 12-33 are pending.
Claims 15-33 are withdrawn.
Claim 1 was amended.
Claims 4, 8, and 11 were cancelled.

Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the amended specification submitted on 12/22/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered.

Claim Objections
Claim 5 was previously objected to because of informalities. Applicant has successfully addressed the issue in the amendment filed on 10/15/2021. Accordingly, the objection to the claim has been withdrawn.
	
Claim Rejections - 35 USC § 112
Claim 1 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/21/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, JR. (US 20190017200 A1), herein referred to as Alletto, in view of Milnes et al. (US 20160157631 A1), herein referred to as Milnes.
Regarding claim 1, Alletto discloses a mattress assembly comprising: at least one layer proximate to a sleeping surface of the mattress assembly spanning at least a portion of the length and/or width of the sleeping surface (mattress topper 24) comprising: an encapsulated panel (layer 16). Alletto teaches layer 16 comprises yarn 18 made of polyester and embedded with phase change material (PCM), it should be further noted that since layer 16 comprises woven fiber gaps between the fibers are inherently present see para. [0037] and [0038]. Alletto discloses a flexible material completely encapsulating a layer of liquid permeable fibers saturated with a phase change material, wherein the phase change material in a liquid state is configured to wick into and/or fills voids within the liquid permeable fibers (Examiner further notes Alletto teaches first and second materials comprising PCMs applied differently in a plurality of embodiments where in at least one embodiment, microcapsules permanently fixed within yarn 18, and in other embodiments, the PCM coats the outer surface of the yarn 18 or the PCM can be incorporated within the inside of hollow yarn fibers (see para. [0036]), furthermore phase change materials inherently change phase from solid phase to a liquid phase as energy is absorbed until it reaches the material heat of fusion, the claimed process is therefore inherent), but does not explicitly disclose said encapsulating layer is a liquid impermeable and flexible material. Milnes, however, discloses a mattress or mattress overlay comprising a core overlay 29 and further comprising an overlay cover 30 made of a liquid impermeable material (see para. [0029]; cover is formed from liquid impermeable material such as polyurethane coated knitted textile) for the purpose of preventing bodily fluids from entering internal layers of the mattress or mattress overlay. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto to have a cover comprising liquid impermeable materials as taught by Milnes in order to prevent fluids from leaking to internal layers of the articles of bedding.
Regarding claim 7, Alletto (in view of Milnes) does not explicitly teach the phase change material is in an amount effective to provide cooling or heating during a sleep cycle of at least one hour. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milnes to contain enough phase change material to provide the desired temperature changes over the desired length of time since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 13, Alletto (in view of Milnes) teaches the encapsulated panel is a removable layer. Examiner notes overlay disclosed by Milnes can be placed on the surface of a mattress without fastening. Furthermore, FIG. 10 shows an embodiment where the overlay can be removably fastened to the mattress using zippers (see para. [0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Valenta et al. (US 20170020299 A1), herein referred to as Valenta.
Regarding claim 2, Alletto (in view of Milnes) does not explicitly teach the liquid permeable fibers are randomly oriented within the layer. Valenta, however, discloses a mattress comprising microencapsulated phase change material where said mattress comprises a high loft non-woven layer further comprising bulking fibers randomly oriented (see para. [0017]) for the purpose of providing support and resistance to shear forces in any direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with the randomly oriented fibers as taught by Valenta in order to provide support and resistance to forces in any direction. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Chambers (US 20060080778 A1).
Regarding claim 3, Alletto (in view of Milnes) does not explicitly the liquid permeable fibers are vertically oriented within the layer with respect to the sleeping surface. Chambers, however, discloses an apparatus for improving air flow under a patient comprising a layer of support fibers 46 substantially vertically oriented between the top and bottom portions 40 and 42 for the purpose of allowing air to circulate through the support layer (see para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto to have vertically oriented fibers in the support layer as taught by Chambers in order to improve air circulation through the support layer. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Tyree (US 20150067967 A1).
Regarding claim 5, Alletto (in view of Milnes) teaches the heat absorbing material is a phase change material comprising a mixture of phase change materials having different melting points. Tyree, however, discloses engineered foams and foam mattress constructions comprising polymeric microspheres containing paraffinic wax or n-octadecane or n-eicosane as PCMs that can be applied to a foam surface where said paraffinic wax can be selected or blended to have a desired temperature or range (see para, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto to have a layer comprising a blend of PCMs as taught by Tyree in order to fabricate a mattress overlay with the desired rate of heat absorption.
Regarding claim 6, Alletto (in view of Milnes and further in view of Tyree) teaches the phase change material has a melting point in a range of about 22°C to about 40°C (see Tyree, PCMS can have transition temperatures ranging from -S°C to 190°C and teaches a preferred PCM can have a phase transition temperature range of 28-32°C, paras. [0009] and [0028]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Lachenbruch et al. (WO 2005004779 A1), herein referred to as Lachenbruch.
Regarding claim 9, Alletto (in view of Milnes) does not explicitly teach the encapsulated panel underlies a portion of the sleeping surface of the mattress assembly. Lachenbruch, however, discloses a self-powered steady state skin cooling support surfaces comprising a conductive layer further comprising pliable fluid and gel impermeable envelope of membrane urethane 43 placed beneath a cushioning pad (see FIGS. 13B, 13C, and 13D) within the ticking of the mattress for the purpose of transferring heat away from the surface of the resting surface (see page 35, line 6 through page 36 line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with the mattress assembly arrangement as taught by Lachenbruch in order to provide a cushioned surface with the ability to transfer heat from the surface to a conductor within the mattress.
Regarding claim 12, Alletto (in view of Milnes) does not explicitly teach the encapsulated panel underlies a cover layer or a quilt layer within the mattress assembly. Lachenbruch, however, discloses a self-powered steady state skin cooling support surfaces comprising a conductive layer further comprising pliable fluid and gel impermeable envelope of membrane urethane 43 placed beneath a cushioning pad (see FIGS. 13B, 13C, and 13D) within the ticking of the mattress for the purpose of transferring heat away from the surface of the resting surface (see page 35, line 6 through page 36 line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with the mattress assembly arrangement as taught by Lachenbruch in order to provide a cushioned surface with the ability to transfer heat from the surface to a conductor within the mattress.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Stanley et al. (US 10687632 B1), herein referred to as Stanley.
Regarding claim 10, Alletto (in view of Milnes) does not explicitly disclose the phase change material has a latent heat of at least about 40 J/g. Stanley, however, can be relied upon to teach “A critical temperature for phase change can be adjusted to a desired range through copolymerization with more hydrophilic polymers or hydrophobic polymers to increase or decrease the temperature, respectively.” (see Col. 8 lines 63-67) where the process can be used to adjust heat absorption generally in the range of about 50-200 J/g. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alletto with PCMs adjusted through copolymerization in order to modify the latent heat to a desired value as taught by Stanley since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Peterson (US 20190246813 A1).
Regarding claim 14, Alletto (in view of Milnes) does not explicitly teach the liquid impermeable and flexible material further comprise a thermally conductive material in an amount to increase thermal conductivity relative to other portions of the liquid impermeable and flexible material without the thermally conductive material. Peterson, however, discloses a heated infant changing pad and method comprising a cover 140 which can be fabricated of thermal conductive materials for the purpose of fabricating a changing pad that permits heat distribution to an infant placed thereon (see para. [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milnes with the cover having thermally conductive material as taught by Peterson in order to fabricate a mattress overlay with greater heat distribution properties allowing for better temperature control.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
With regards to claim 1 under 35 U.S.C. §103, applicant’s attorney argues “The PCM within the microencapsulated PCMs cannot saturate liquid permeable fibers because each of microencapsulated PCMs includes its own liquid impermeable sphere. Without destroying the integrity of the microspheres, which contain the PCM, there is no known way to saturate liquid permeable fibers with microencapsulated PCMs.” Examiner respectively disagrees with applicant’s arguments since per paragraph [0036] of Alletto, the PCM in a disclosed embodiment can be soaked or infused into the yarn without including microencapsulation as a method of manufacture. Soaking/infusing teaches the limitation of the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method of injecting a PCM to a desired saturation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, since the specification paragraph [0018] reads “desired amount of saturation”, the fact that a layer of yarn is soaked or infused with PCM does not differentiate the invention from a “desired amount of saturation”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rejection of claim 1 under 35 U.S.C. §103 stands. The rejections of claims 2-3, 5-7, 9-10, and 12-14 under 35 U.S.C. §103 also stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress assemblies relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Milnes, Alletto, Lachenbruch, Stanley, Valenta, Tyree, and Chambers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/6/2022